DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/14/2022, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The Non-Final of 11/12/2021 has been withdrawn. 

Status of claims:
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-11, 13-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 8, 15 of U.S. Patent No. 10,911,836 in view of Riedl, USPG_Pub. 20050039205. The patent claims 1, 8, 15 discloses all the limitations of claims 1, 15 and 8 of the instant application except “allocating said portion of the one or more advertisements to one or more insertion zones of the plurality of insertion zones, wherein said allocating is based at least on the received information and the determined portion”.
Riedl discloses allocating said portion of the one or more advertisements to one or more insertion zones of the plurality of insertion zones, wherein said allocating is based at least on the received information and the determined portion (Para. 9; Abstract (groups of subscriber terminals are targeted with advertisements-so the advertisements are allocated to the groups of terminals-upon detection of an upcoming advertisement break which is the information and the number of advertisements depends on the available bandwidth (available unused channels))). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 1, 8, 15 of the patent claims to include allocating said portion of the one or more advertisements to one or more insertion zones of the plurality of insertion zones, wherein said allocating is based at least on the received information and the determined portion to arrive at claims 1, 15 and 8 of the instant application claims.











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Riedl, USPG_Pub. 20050039205.

	Regarding claim 1, Riedl discloses a method comprising: 
receiving information indicating one or more insertion points in a first media stream for insertion of one or more advertisements associated with a plurality of insertion zones (Para. 34 (cue message is information indicating advertisements insertion points in a stream received)); 
determining, based on bandwidth available for delivering content to the plurality of insertion zones, a portion of the one or more advertisements that can be served (Para. 56; Abstract (the number of substitute /targeted advertisements is based on the number of groups (of receivers/insertion zones), and number of unused channels-the unused channels equate to available bandwidth to carry the substitute advertisements));
and allocating said portion of the one or more advertisements to one or more insertion zones of the plurality of insertion zones, wherein said allocating is based at least on the received information and the determined portion (Para. 9; Abstract (groups of subscriber terminals are targeted with advertisements-so the advertisements are allocated to the groups of terminals-upon detection of an upcoming advertisement break which is the information and the number of advertisements depends on the available bandwidth (available unused channels))).  

Regarding claims 2, 9, 16 Riedl discloses all in claims 1, 8, 15.  In addition Riedl discloses the method, wherein the allocating causes output of a second media stream that is associated with the one or more insertion zones (Para. 73; Abstract (allocation causes groups of terminals to tune to receive substitute advertisement during a detected advertisement break)).

Regarding claims 3, 10 Riedl discloses all in claims 1, 8.  In addition Riedl discloses the method, wherein output of the second media stream causes: 
sending, to the one or more insertion zones, the second media stream, and display of at least one advertisement, of the one or more advertisements, at a time indicated by the received information (Para. 73; Abstract). 

Regarding claims 4, 11, 17 Riedl discloses all in claims 1, 8, 15.  In addition Riedl discloses the method, wherein the plurality of insertion zones comprises at least one computing device configured to cause display of at least one advertisement, of the one or more advertisements, by one or more reception devices (Para. 73). 

Regarding claims 5, 12, 18 Riedl discloses all in claims 1, 8, 15.  In addition Riedl discloses the method, wherein each insertion zone of the plurality of insertion zones is associated with a geographic location (Para. 61 (service area is a location)).  

Regarding claims 6, 13, 19 Riedl discloses all in claims 1, 8, 15.  In addition Riedl discloses the method, wherein the bandwidth available indicates a number of advertisements that can be inserted into one or more second media streams (Par. 9, 56; Abstract).  

Regarding claims 7, 14, 20 Riedl discloses all in claims 1, 8, 15.  In addition Riedl discloses the method, wherein the one or more advertisements comprise one or more local advertisements intended for the one or more insertion zones (Para. 57-58 (targeted meets intended)).  

Claim 8 is the software that performs the method of claim 1 and is therefore rejected for the same reasons as claim 1.

	Regarding claim 15, Riedl discloses a system (fig. 2, entire) comprising: 
a first computing device configured to: receive information indicating one or more insertion points in a first media stream for insertion of one or more advertisements associated with a plurality of insertion zones (fig. 1, 112; Par. 73 (controller)), determine, based on bandwidth available for delivering content to the plurality of insertion zones, a portion of the one or more advertisements that can be served (Para. 56; Abstract), and allocate said portion of the one or more advertisements to one or more insertion zones of the plurality of insertion zones, wherein said allocating is based at least on the received information and the determined portion (Para. 9; Abstract); 
and a second computing device configured to: 
send, to the one or more insertion zones, a second media stream that is associated with the one or more insertion zones, and cause display of, at least one advertisement, of the one or more advertisements, at a time indicated by the received information (Para. 73; Abstract).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423